DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.
Status of Claims
Applicant has amended claim 21.  No claims have been added or canceled.  Claims 1-20 were canceled prior to previous office action. Thus, claims 21-24 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 03 February 2021 with respect to
objection to claim 21, and
rejections of claims 21-24 under 35 U.S.C. § 103 as being unpatentable over Royyuru et al (US Pub. No. 20170076274 A1) in view of Weiss et al (US Pub. No. 2012/0185398 A1),
have been fully considered.  Amendments to claims have been entered.
Applicant's arguments filed with respect to claims 21-24 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are not fully persuasive.
Applicant's argues point, inter alia “Nowhere is it mentioned, or suggested that a purchase request is given from a customer to a clerk” [remarks pages 7 and 8] and “Nowhere in Royyuru is it taught that a clerk manually input a mobile identity or email address” [remarks page 9].  However, such “manual” steps are inherent parts of “facilitating purchase transactions” at [0031] and “facilitating the collection and/or processing of information association with a purchase transaction” at [0034] of Royyuru.  The recitations of automated steps such as “the merchant system (the POS device 302, the central server 308, and/or other component of the merchant system) may send a notification to the user's mobile device 316 using the phone number” [0059] of Royyuru is indicative of “manually inputting, by the clerk …” as claimed by the Applicant.
Applicant's other arguments filed with respect to claims 21-24 regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new grounds of rejection.
Additional Comments
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Specification
The specification is objected to because line 22 of page 2 should read: “While considered antiquated and inefficient. …”. Correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Royyuru et al (US Pub. No. 2017/0076274 A1) in view of Capps et al (US Pub. No. 2013/0317923 A1), in further view of Weiss et al (US Pub. No. 2012/0185398 A1).
Regarding claim 21, Royyuru teaches systems and methods facilitating purchases at a gas station or other merchant, as well as providing mobile application payment sharing solutions [0003] and [0026]. He teaches authentication techniques that are useful in verifying a user's identity when conducting mobile transactions [0003].  He teaches:
making a purchase request by a customer to a clerk at a merchant store – see at least [0028], [0031] and [0036] “merchant device 114 can be associated with a merchant location 136, such as a retail store (e.g., gas station) or ‘bricks and mortar’-type establishment”;
providing, by the customer, at least one of a mobile identity of a mobile device having mobile payment capability and an email address, to the clerk – see at least [0004]-[0007] “mobile device identifier” and [0036];
establishing communication, by the clerk, between a merchant computing device and a server coupled to a payment network – see at least [0006], [0029] and [0033]-[0035];
manually inputting, by the clerk,  at least one of the mobile identity and the email address to the merchant computing device - see at least [0059] “the merchant system (the POS device 302, the central server 308, and/or other component of the merchant system) may send a notification to the user's mobile device 316 using the phone number”, [0062] and [0077]
sending at least one of the mobile identity and the email address, and transaction information for the purchase to the server by the merchant computing device - see at least [0059], [0062] and [0077];
sending the … link by the server to the mobile device in one of a Short Message Service (SMS) using the mobile identity, a Multimedia Message Service (MMS) using the mobile identity and in an email using the email address – see at least [0053] “An SMS message and/or other communication may be sent to the user including a link to a download for a mobile application”, [0059] and [0062];
displaying the … link by the mobile device – see at least [0062];
selecting the … link by the customer – see at least [0035], [0053], [0059] and [0062];
downloading a program script and validation token by the mobile device from the server – see at least [0050], [0053] and [0059]; and
confirming payment transaction by the mobile device, …interacting with a mobile payment core of the mobile device …,to generate encrypted payment data and sending the encrypted data to the payment network through the server – see at least [0007], [0039] “encryption information, and/or other transaction-related information”,  [0055], [0061] and [0090].
Royyuru does not explicitly disclose:
creating a Uniform Resource Locator (URL) link by the server, the URL link containing the transaction information.
However, Capps teaches systems and methods for facilitating cash payment transactions using an end-user's mobile device [0002].  He teaches a method for facilitating a transaction between a merchant and a consumer, wherein the consumer provides a payment for the transaction at a consumer-selected POS terminal [0051]. The method includes a service provider processing unit performing the steps of: (a) receiving a service request; (b) staging a creating a transaction-specific URL linked to a transaction-specific web page for displaying the one or more transaction instructions; and (d) using consumer contact information to send the transaction-specific URL to the consumer [Id.].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Royyuru’s disclosure to include creating a transaction-specific URL linked to a transaction-specific web page as taught by Capps because it provides  for fast, easy, and secure cash transactions with consumers - Capps [0003].
Neither Royyuru nor Capps explicitly discloses:
sending the URL link …
selecting the URL link by the customer;
setting up a Hypertext Transfer Protocol Secure (HTTPS) session by the mobile device with the server; and.
downloading a program script and validation token by the mobile device in the HTTPS session from the server; and 
confirming payment transaction … the step of confirming payment transaction includes the program script retrieving the payment related information embedded in the URL … using the retrieved payment related information from the URL (emphasis added).
However, Weiss teaches methods and systems for conducting financial transactions over computer networks, and incorporating the use of mobile devices such as cellular telephones, personal digital assistants (PDAs), and laptop computers [0001].  He teaches a customer registering a mobile phone application [Table 1].  He teaches creating an SMS URL link and sending the SMS link to the customer’s mobile phone where the customer downloads secure http connection [0136].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Royyuru’s disclosure to include using an SMS URL link to download an app from a secure http connection as taught by Weiss because it provides greater and more reliable security for mobile payments than that which was previously available - Weiss [0003] and [0004].
Regarding claim 22, neither Royyuru nor Capps explicitly discloses placing a call by the customer to the clerk to verbally provide at least one of the mobile identity and the email address.
However, Weiss teaches voice phone transactions wherein the customer authenticates himself (or herself) by stating his personal data over the phone [0257]-[0259].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Royyuru’s disclosure to include a customer authenticating himself over the phone as taught by Weiss because it provides flexibility for customers who make purchases over the phone - Weiss [0257].
Regarding claim 23, Royyuru teaches the step of sending the mobile identity and transaction information includes the transaction information including a transaction identity, a transaction amount, a currency code, a merchant identity, supported networks and a message signature – see at least [0006], [0008], [0039] “encryption information (Applicant’s message signature)”.
Regarding claim 24, neither Royyuru nor Capps explicitly discloses information required by a mobile wallet Application Programming Interface (API) used in the transaction.
Weiss teaches the use of mobile phone applications and an App Store Registration process [0105].  He teaches using API calls to retrieve information in the App Registration Process [0137].  Examiner interprets mobile phone applications as indicative of Applicant’s mobile wallet.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Royyuru’s disclosure to include a mobile phone application using API calls as taught by Weiss because such technology is old and well known in the art of mobile payments.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Cook:  “PAYMENT PROCESSING SYSTEM, APPARATUS AND METHOD IN REAL ESTATE TRANSACTIONS”, (US Pub. No. 2015/0324762 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692